DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 09, 2021 and June 29, 2022 have been considered by the Examiner and made of record in the application file.
			
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-20, 23-36, 39-52, and 55-64 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0321417, hereinafter Kim).
Regarding claim 1, Kim teaches a method of wireless communication performed by a base station (FIG. 18A), comprising: 
detecting interference, in a remote interference management (RIM) scenario ([0288] 1. Step 1: The victim gNB identifies remote interference), in a set of sub-bands of a plurality of sub-bands of a bandwidth portion ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred); and transmitting, to identify the set of sub-bands in which interference is detected, a set of reference signals configured to indicate the set of sub-bands in which the interference is detected ([0289] - The victim gNB broadcasts a predefined RS to all aggressor gNBs to identify occurrence of remote interference. [0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred. [0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions)).
Regarding claim 2, Kim teaches claim 1 and further teaches wherein the set of reference signals is a plurality of reference signals ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions).
Regarding claim 3, Kim teaches claim 1 and further teaches wherein the base station is configured to transmit the set of reference signals using the set of sub-bands at a single time period of a single reference signal transmission cycle ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. It is understood, “repetitions” include no repetition).
Regarding claim 4, Kim teaches claim 1 and further teaches wherein the base station is configured to transmit the set of reference signals using the set of sub-bands at a plurality of time periods of a single reference signal transmission cycle ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. “Repetitions” include several repetitions).
Regarding claim 7, Kim teaches claim 1 and further teaches wherein the set of sub-bands is at least a portion of two or more sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 8, Kim teaches claim 1 and further teaches wherein the set of reference signals is a single reference signal ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. It is understood, “repetitions” include no repetition)
Regarding claim 9, Kim teaches claim 1 and further teaches wherein a single reference signal, of the set of reference signals, identifies two or more sub-bands of the set of sub-bands ([0225]-  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred)
Regarding claim 10, Kim teaches claim 1 and further teaches wherein a frequency index of a reference signal, of the set of reference signals, identifies a sub-band of the set of sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 11, Kim teaches claim 1 and further teaches wherein a sequence index or a time pattern of a reference signal, of the set of reference signals, identifies a sub-band of the set of sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 12, Kim teaches claim 1 and further teaches wherein the base station is a victim base station and is configured to communicate, using a backhaul connection, with an aggressor base station associated with the interference to identify the set of sub-bands ([0243]-[250]).
Regarding claim 13, Kim teaches claim 1 and further teaches wherein a reference signal, of the set of reference signals, indicates identification information associated with establishing a backhaul communication with another base station ([0199] - The victim gNB may detect the RS transmitted by the aggressor gNB to obtain information needed to resolve remote CLI. The victim gNB may transmit a candidate of a technique that may mitigate remote CLI to the aggressor gNB through a backhaul/OTA signal, based on the information received from the aggressor gNB (e.g., the cell ID, the cluster ID, the remote interference power, etc.) and previously known information (e.g., a distance, the number of gNBs in a cluster, etc.).



Regarding claim 14, Kim teaches claim 1 and further teaches wherein a reference signal, of the set of reference signals, is a narrowband reference signal with repetition in a sub-band of the set of sub-bands ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions)).
Regarding claim 15, Kim teaches claim 1 and further teaches wherein a reference signal, of the set of reference signals, is associated with, relative to other reference signals, at least one of: a shortened sequence, or an extended time pattern ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions). [0354] - using existing RSs may be a starting point. To determine the necessity of a dedicated RS, it is necessary to clarify the limitations of the existing RSs)
Regarding claim 16, Kim teaches claim 1 and further teaches wherein a reference signal, of the set of reference signals, is an assistance reference signal ([0289] - The victim gNB broadcasts a predefined RS to all aggressor gNBs to identify occurrence of remote interference).
Regarding claim 17, Kim teaches a base station (FIG. 18A – Victim gNB) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (a gNB inherently includes claimed features) configured to: 
detect interference, in a remote interference management (RIM) scenario  ([0288] 1. Step 1: The victim gNB identifies remote interference), in a set of sub-bands of a plurality of sub-bands of a bandwidth portion ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred), and 
transmit, to identify the set of sub-bands in which interference is detected, a set of reference signals configured to indicate the set of sub-bands in which the interference is detected [0289] - The victim gNB broadcasts a predefined RS to all aggressor gNBs to identify occurrence of remote interference. [0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred. [0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions)).
Regarding claim 18, Kim teaches claim 17 and further teaches wherein the set of reference signals is a plurality of reference signals ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions).
Regarding claim 19, Kim teaches claim 17 and further teaches wherein the base station is configured to transmit the set of reference signals using the set of sub-bands at a single time period of a single reference signal transmission cycle ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. It is understood, “repetitions” include no repetition).
Regarding claim 20, Kim teaches claim 17 and further teaches wherein the base station is configured to transmit the set of reference signals using the set of sub-bands at a plurality of time periods of a single reference signal transmission cycle ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. “Repetitions” include several repetitions).
Regarding claim 23, Kim teaches claim 17 and further teaches wherein the set of sub-bands is at least a portion of two or more sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 24, Kim teaches claim 14 and further teaches wherein the set of reference signals is a single reference signal ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. It is understood, “repetitions” include no repetition)
Regarding claim 25, Kim teaches claim 17 and further teaches wherein a single reference signal, of the set of reference signals, identifies two or more sub-bands of the set of sub-bands ([0225]-  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred)
Regarding claim 26, Kim teaches claim 17 and further teaches wherein a frequency index of a reference signal, of the set of reference signals, identifies a sub-band of the set of sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 27, Kim teaches claim 17 and further teaches wherein a sequence index or a time pattern of a reference signal, of the set of reference signals, identifies a sub-band of the set of sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 28, Kim teaches claim 17 and further teaches wherein the base station is a victim base station and is configured to communicate, using a backhaul connection, with an aggressor base station associated with the interference to identify the set of sub-bands ([0243]-[250]).
Regarding claim 29, Kim teaches claim 17 and further teaches wherein a reference signal, of the set of reference signals, indicates identification information associated with establishing a backhaul communication with another base station ([0199] - The victim gNB may detect the RS transmitted by the aggressor gNB to obtain information needed to resolve remote CLI. The victim gNB may transmit a candidate of a technique that may mitigate remote CLI to the aggressor gNB through a backhaul/OTA signal, based on the information received from the aggressor gNB (e.g., the cell ID, the cluster ID, the remote interference power, etc.) and previously known information (e.g., a distance, the number of gNBs in a cluster, etc.).
Regarding claim 30, Kim teaches claim 17 and further teaches wherein a reference signal, of the set of reference signals, is a narrowband reference signal with repetition in a sub-band of the set of sub-bands ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions)).
Regarding claim 31, Kim teaches claim 17 and further teaches wherein a reference signal, of the set of reference signals, is associated with, relative to other reference signals, at least one of: a shortened sequence, or an extended time pattern ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions). [0354] - using existing RSs may be a starting point. To determine the necessity of a dedicated RS, it is necessary to clarify the limitations of the existing RSs)
Regarding claim 32, Kim teaches claim 17 and further teaches wherein a reference signal, of the set of reference signals, is an assistance reference signal ([0289] - The victim gNB broadcasts a predefined RS to all aggressor gNBs to identify occurrence of remote interference).
Regarding claim 33, Kim teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a base station (FIG. 18A – Victim gNB. A gNB inherently includes claimed features), cause the one or more processors to: 
detect interference, in a remote interference management (RIM) scenario ([0288] 1. Step 1: The victim gNB identifies remote interference), in a set of sub-bands of a plurality of sub-bands of a bandwidth portion ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred); and 
transmit, to identify the set of sub-bands in which interference is detected, a set of reference signals configured to indicate the set of sub-bands in which the interference is detected ([0289] - The victim gNB broadcasts a predefined RS to all aggressor gNBs to identify occurrence of remote interference. [0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred. [0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions)).
Regarding claim 34, Kim teaches claim 1 and further teaches wherein the set of reference signals is a plurality of reference signals ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions).

Regarding claim 35, Kim teaches claim 1 and further teaches wherein the base station is configured to transmit the set of reference signals using the set of sub-bands at a single time period of a single reference signal transmission cycle ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. It is understood, “repetitions” include no repetition).
Regarding claim 36, Kim teaches claim 33 and further teaches wherein the base station is configured to transmit the set of reference signals using the set of sub-bands at a plurality of time periods of a single reference signal transmission cycle ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. “Repetitions” include several repetitions).
Regarding claim 39, Kim teaches claim 33 and further teaches wherein the set of sub-bands is at least a portion of two or more sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 40, Kim teaches claim 33 and further teaches wherein the set of reference signals is a single reference signal ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. It is understood, “repetitions” include no repetition)
Regarding claim 41, Kim teaches claim 33 and further teaches wherein a single reference signal, of the set of reference signals, identifies two or more sub-bands of the set of sub-bands ([0225]-  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred)
Regarding claim 42, Kim teaches claim 33 and further teaches wherein a frequency index of a reference signal, of the set of reference signals, identifies a sub-band of the set of sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 43, Kim teaches claim 33 and further teaches wherein a sequence index or a time pattern of a reference signal, of the set of reference signals, identifies a sub-band of the set of sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 44, Kim teaches claim 33 and further teaches wherein the base station is a victim base station and is configured to communicate, using a backhaul connection, with an aggressor base station associated with the interference to identify the set of sub-bands ([0243]-[250]).
Regarding claim 45, Kim teaches claim 33 and further teaches wherein a reference signal, of the set of reference signals, indicates identification information associated with establishing a backhaul communication with another base station ([0199] - The victim gNB may detect the RS transmitted by the aggressor gNB to obtain information needed to resolve remote CLI. The victim gNB may transmit a candidate of a technique that may mitigate remote CLI to the aggressor gNB through a backhaul/OTA signal, based on the information received from the aggressor gNB (e.g., the cell ID, the cluster ID, the remote interference power, etc.) and previously known information (e.g., a distance, the number of gNBs in a cluster, etc.).
Regarding claim 46, Kim teaches claim 33 and further teaches wherein a reference signal, of the set of reference signals, is a narrowband reference signal with repetition in a sub-band of the set of sub-bands ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions)).
Regarding claim 47, Kim teaches claim 33 and further teaches wherein a reference signal, of the set of reference signals, is associated with, relative to other reference signals, at least one of: a shortened sequence, or an extended time pattern ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions). [0354] - using existing RSs may be a starting point. To determine the necessity of a dedicated RS, it is necessary to clarify the limitations of the existing RSs)
Regarding claim 48, Kim teaches claim 33 and further teaches wherein a reference signal, of the set of reference signals, is an assistance reference signal ([0289] - The victim gNB broadcasts a predefined RS to all aggressor gNBs to identify occurrence of remote interference).
Regarding claim 49, Kim teaches an apparatus (FIG. 18A – Victim gNB) for wireless communication, comprising: 
means (gNB inherently includes at least a processor) for detecting interference, in a remote interference management (RIM) scenario  ([0288] 1. Step 1: The victim gNB identifies remote interference), in a set of sub-bands of a plurality of sub-bands of a bandwidth portion ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred); and 
means (gNB inherently includes at least a processor) for transmitting, to identify the set of sub-bands in which interference is detected, a set of reference signals configured to indicate the set of sub-bands in which the interference is detected ([0289] - The victim gNB broadcasts a predefined RS to all aggressor gNBs to identify occurrence of remote interference. [0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred. [0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions)).
Regarding claim 50, Kim teaches claim 49 and further teaches wherein the set of reference signals is a plurality of reference signals ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions).
Regarding claim 51, Kim teaches claim 49 and further teaches wherein the apparatus is configured to transmit the set of reference signals using the set of sub-bands at a single time period of a single reference signal transmission cycle ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. It is understood, “repetitions” include no repetition).
Regarding claim 52, Kim teaches claim 49 and further teaches wherein the apparatus is configured to transmit the set of reference signals using the set of sub-bands at a plurality of time periods of a single reference signal transmission cycle ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. “Repetitions” include several repetitions).
Regarding claim 55, Kim teaches claim 49 and further teaches wherein the set of sub-bands is at least a portion of two or more sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 56, Kim teaches claim 49 and further teaches wherein the set of reference signals is a single reference signal ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions. It is understood, “repetitions” include no repetition)
Regarding claim 57, Kim teaches claim 49 and further teaches wherein a single reference signal, of the set of reference signals identifies two or more sub-bands of the set of sub-bands ([0225]-  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred)
Regarding claim 58, Kim teaches claim 49 and further teaches wherein a frequency index of a reference signal, of the set of reference signals, identifies a sub-band of the set of sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 59, Kim teaches claim 49 and further teaches wherein a sequence index or a time pattern of a reference signal, of the set of reference signals, identifies a sub-band of the set of sub-bands ([0225]- The frequency location of the RS may be aligned with the BWP in which the victim gNB is subjected to interference…  if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Regarding claim 60, Kim teaches claim 49 and further teaches wherein the apparatus is a victim base station and is configured to communicate, using a backhaul connection, with an aggressor base station associated with the interference to identify the set of sub-bands ([0243]-[250]).
Regarding claim 61, Kim teaches claim 49 and further teaches wherein a reference signal, of the set of reference signals, indicates identification information associated with establishing a backhaul communication with a base station ([0199] - The victim gNB may detect the RS transmitted by the aggressor gNB to obtain information needed to resolve remote CLI. The victim gNB may transmit a candidate of a technique that may mitigate remote CLI to the aggressor gNB through a backhaul/OTA signal, based on the information received from the aggressor gNB (e.g., the cell ID, the cluster ID, the remote interference power, etc.) and previously known information (e.g., a distance, the number of gNBs in a cluster, etc.).
Regarding claim 62, Kim teaches claim 49 and further teaches wherein a reference signal, of the set of reference signals, is a narrowband reference signal with repetition in a sub-band of the set of sub-bands ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions)).
Regarding claim 63, Kim teaches claim 49 and further teaches wherein a reference signal, of the set of reference signals, is associated with, relative to other reference signals, at least one of a shortened sequence, or an extended time pattern ([0245] - RS configuration (a time-frequency location, a time offset, a frequency offset, sequence information, and/or the number of RS repetitions). [0354] - using existing RSs may be a starting point. To determine the necessity of a dedicated RS, it is necessary to clarify the limitations of the existing RSs).
Regarding claim 64, Kim teaches claim 49 and further teaches wherein a reference signal, of the set of reference signals, is an assistance reference signal ([0289] - The victim gNB broadcasts a predefined RS to all aggressor gNBs to identify occurrence of remote interference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 21, 22, 37, 38, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moulsley  et al. (US 2015/0349902, hereinafter Moulsley).
Regarding claim 5, Kim teaches claim 1 and further teaches wherein the set of reference signals identifies a {fully} interfered sub-band of the set of sub-bands ([0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Kim does not teach a fully interfered sub-band
Moulsley teaches a fully interfered sub-band ([0065] - … interference report 200 comprises a uniform interference field 201 dedicated to the spatially uniform interference providing with for instance levels of interference. [0067] As a variant, it is possible to indicate which frequency subbands of the bandwidth are experiencing spatially uniform interference. [0051] - Spatially white meaning that the interference level is substantially spread all around the secondary station. [0052] - Spatially localized meaning that the interference level is only high at some locations around the secondary station)
It would have been obvious before the effective filing date of the claimed invention to incorporate the feature as taught by Moulsley in Kim to provide a better knowledge of the interference.
Regarding claim 6, Kim teaches claim 1 and further teaches wherein the set of reference signals identifies a {partially}  interfered sub-band of the set of sub-bands ([0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Kim does not teach a partially interfered sub-band
Moulsley teaches a partially interfered sub-band ([0065] - … interference report 200 comprises a uniform interference field 201 dedicated to the spatially uniform interference providing with for instance levels of interference. [0067] As a variant, it is possible to indicate which frequency subbands of the bandwidth are experiencing spatially uniform interference. [0051] - Spatially white meaning that the interference level is substantially spread all around the secondary station. [0052] - Spatially localized meaning that the interference level is only high at some locations around the secondary station)
It would have been obvious before the effective filing date of the claimed invention to incorporate the feature as taught by Moulsley in Kim to provide a better knowledge of the interference.
Regarding claim 21, Kim teaches claim 17 and further teaches wherein the set of reference signals identifies a {fully} interfered sub-band of the set of sub-bands ([0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Kim does not teach a fully interfered sub-band
Moulsley teaches a fully interfered sub-band ([0065] - … interference report 200 comprises a uniform interference field 201 dedicated to the spatially uniform interference providing with for instance levels of interference. [0067] As a variant, it is possible to indicate which frequency subbands of the bandwidth are experiencing spatially uniform interference. [0051] - Spatially white meaning that the interference level is substantially spread all around the secondary station. [0052] - Spatially localized meaning that the interference level is only high at some locations around the secondary station)
It would have been obvious before the effective filing date of the claimed invention to incorporate the feature as taught by Moulsley in Kim to provide a better knowledge of the interference.
Regarding claim 22, Kim teaches claim 17 and further teaches wherein the set of reference signals identifies a {partially}  interfered sub-band of the set of sub-bands ([0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Kim does not teach a partially interfered sub-band
Moulsley teaches a partially interfered sub-band ([0065] - … interference report 200 comprises a uniform interference field 201 dedicated to the spatially uniform interference providing with for instance levels of interference. [0067] As a variant, it is possible to indicate which frequency subbands of the bandwidth are experiencing spatially uniform interference. [0051] - Spatially white meaning that the interference level is substantially spread all around the secondary station. [0052] - Spatially localized meaning that the interference level is only high at some locations around the secondary station)
It would have been obvious before the effective filing date of the claimed invention to incorporate the feature as taught by Moulsley in Kim to provide a better knowledge of the interference.
Regarding claim 37, Kim teaches claim 33 and further teaches wherein the set of reference signals identifies a {fully} interfered sub-band of the set of sub-bands ([0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Kim does not teach a fully interfered sub-band
Moulsley teaches a fully interfered sub-band ([0065] - … interference report 200 comprises a uniform interference field 201 dedicated to the spatially uniform interference providing with for instance levels of interference. [0067] As a variant, it is possible to indicate which frequency subbands of the bandwidth are experiencing spatially uniform interference. [0051] - Spatially white meaning that the interference level is substantially spread all around the secondary station. [0052] - Spatially localized meaning that the interference level is only high at some locations around the secondary station)
It would have been obvious before the effective filing date of the claimed invention to incorporate the feature as taught by Moulsley in Kim to provide a better knowledge of the interference.
Regarding claim 38, Kim teaches claim 17 and further teaches wherein the set of reference signals identifies a {partially}  interfered sub-band of the set of sub-bands ([0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Kim does not teach a partially interfered sub-band
Moulsley teaches a partially interfered sub-band ([0065] - … interference report 200 comprises a uniform interference field 201 dedicated to the spatially uniform interference providing with for instance levels of interference. [0067] As a variant, it is possible to indicate which frequency subbands of the bandwidth are experiencing spatially uniform interference. [0051] - Spatially white meaning that the interference level is substantially spread all around the secondary station. [0052] - Spatially localized meaning that the interference level is only high at some locations around the secondary station)
It would have been obvious before the effective filing date of the claimed invention to incorporate the feature as taught by Moulsley in Kim to provide a better knowledge of the interference.

Regarding claim 53, Kim teaches claim 49 and further teaches wherein the set of reference signals identifies a {fully} interfered sub-band of the set of sub-bands ([0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Kim does not teach a fully interfered sub-band
Moulsley teaches a fully interfered sub-band ([0065] - … interference report 200 comprises a uniform interference field 201 dedicated to the spatially uniform interference providing with for instance levels of interference. [0067] As a variant, it is possible to indicate which frequency subbands of the bandwidth are experiencing spatially uniform interference. [0051] - Spatially white meaning that the interference level is substantially spread all around the secondary station. [0052] - Spatially localized meaning that the interference level is only high at some locations around the secondary station)
It would have been obvious before the effective filing date of the claimed invention to incorporate the feature as taught by Moulsley in Kim to provide a better knowledge of the interference.
Regarding claim 54, Kim teaches claim 49 and further teaches wherein the set of reference signals identifies a {partially}  interfered sub-band of the set of sub-bands ([0225] - frequency information of the RS transmitted by the victim gNB may indicate the BWP in which the victim gNB is subjected to interference. The frequency of the RS may be expressed as a frequency offset. For example, if the frequency information of the RS transmitted by the victim gNB has 6 frequency offsets, the frequency offsets may correspond to indexes of the BWP in which remote CLI has occurred).
Kim does not teach a partially interfered sub-band
Moulsley teaches a partially interfered sub-band ([0065] - … interference report 200 comprises a uniform interference field 201 dedicated to the spatially uniform interference providing with for instance levels of interference. [0067] As a variant, it is possible to indicate which frequency subbands of the bandwidth are experiencing spatially uniform interference. [0051] - Spatially white meaning that the interference level is substantially spread all around the secondary station. [0052] - Spatially localized meaning that the interference level is only high at some locations around the secondary station)
It would have been obvious before the effective filing date of the claimed invention to incorporate the feature as taught by Moulsley in Kim to provide a better knowledge of the interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642